The offense is possession of intoxicating liquor and the punishment is one year in the penitentiary.
There are no bills of exceptions contained in the record. The evidence is amply sufficient to support the verdict. The issues of fact were properly submitted in an unexceptional charge and there being nothing contained in the record suggesting that the case was not properly tried, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.